DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 1/27/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
 
Claim Status
Claims 109-132 stand rejected. Claims 1-123 were cancelled. Claim 131 is newly cancelled. Claims 124-130, 132-139 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 1/27/2022, with respect to 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection has been withdrawn.

Applicant’s arguments, see Pg 5-7, filed 1/27/2022, with respect to the rejection(s) of amended claim(s) 124-130, 132-139 under 103 rejection have been fully considered and are persuasive. The rejection of Fuchs, Lin, and Loutherback are withdrawn, as they are not applicable to the currently amended 

Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 124-126, 129-130, 132-133, and 135-139 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al (US2013/0302796; hereinafter “Fuchs”) in view of Lin et al. (US2010/0297733; hereinafter “Lin”), further in view of Lane et al. (US2012/0037544; hereinafter “Lane”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 124-126, 129-130, 132-133, and 135-139; Fuchs discloses a system for processing first particles of a predetermined size from a sample (See Fuchs par. [2, 89]; microfluidic device that separates out whole blood), the system comprising: 
a) a microfluidic device (See Fuchs par. [2, 89]; microfluidic device), wherein the microfluidic device comprises: 
i) a channel extending from a plurality of inlets to a plurality of outlets (See Fuchs Fig. 42A/B, par. [9, 12, 37]; device has a first inlet, second inlet, first outlet, and second outlet with a channel); 
ii) a first array of obstacles arranged in rows in the channel, wherein each subsequent row of obstacles is shifted laterally with respect to a previous row (See Fuchs Fig. 1A-D, par. [135]; obstacle array, each row of obstacles is shifted horizontally with respect to the previous row), wherein the array of obstacles is configured to differentially deflect first particles of at least a predetermined size to a first outlet and second particles of less than the predetermined size to a second outlet (See Fuchs Fig. 42A/B, par. [134]; cells having hydrodynamic size larger than a critical size move along through the array, whereas those having a hydrodynamic size smaller than the critical size follow the average flow direction. Furthermore, the figure discloses multiple outlets (outlet 1, outlet 2))
aa) surfaces of two adjacent obstacles in a row of the array of obstacles define a gap (See Fuchs Fig. 1A-D, par. [134]; the network of gaps between the obstacles in the array): 
bb) the two adjacent obstacles defining a gap each have a cross-section (See Fuchs Fig. 1A-D; the obstacles have a polygonal shape and cross-section and have a gap between them).
Fuchs does not disclose where cc) a vertex of each of the two adjacent obstacles with a hexagonal cross-section point toward each other in a direction substantially perpendicular to a direction of flow of the sample through the array of obstacles; and b) a flow through incubator comprising a first inlet fluidically connected to the first outlet of the microfluidic device, a second inlet fluidically connected to a liquid source comprising a reagent and at least one outlet.
Lin relates to Fuchs by also relating to microfluidic devices that separate out particles, and further discloses a microfluidic particle separation device used for sorting, purification, enrichment and detection of cells (See Lin par. [3]). Lin discloses b) a flow through incubator comprising a first inlet fluidically connected to the first outlet of the microfluidic device (See Lin Fig. 2-3, par. [35]; incubator portion 200 is fluidically connected to the outlet 240 of incubator section, or is fluidically connected to the outlets 360/370. The incubator comprising an inlet that takes in fluid from a channel of a microfluidic device.), a second inlet fluidically connected to a liquid source comprising a reagent and at least one outlet (See Lin par. [43]; the exit 240 of the incubator is in contact with outlets 360/370 and is connected via at least channels 390 and 345/355. The incubator is in fluid connection to target outlet 360 and waste outlet 370.). Lin further suggests that off-chip incubation contains common disadvantages, which are time-consuming, labor-intensive, and prone to contamination, and in the case of cell separation could compromise the viability of target cells (See Lin par. [5]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the Fuchs with Lin’s use of an incubator channel connected to the outlet, in order to avoid common disadvantages when utilizing off-chip incubation such as being time-consuming, labor-intensive, and prone to contamination, and in the case of cell separation could compromise the viability of target cells (See Lin par. [5])
The combination still does not disclose cc) a vertex of each of the two adjacent obstacles with a hexagonal cross-section point toward each other in a direction substantially perpendicular to a direction of flow of the sample through the array of obstacles.
Fuchs does however indicate that the obstacles utilized may be a cylindrical obstacle, and that the obstacle shape may affect the flow profile in the gap, e.g., such that fluid flowing through the gaps is unevenly distributed around the obstacles (See Fuchs Fig. 1A-E, par. [150]), and that having a microfluidic system that contains several oblique lines for a fluid inflow (See Fuchs Fig. 42A/B; diagonal lines. See Lin Fig. 2; diagonal/oblique lines 260/270).
Lane relates to the prior art by disclosing a lateral displacement array that includes a number of vertically asymmetrical posts that are positioned in an ordered fashion that is asymmetric with respect to the direction of the liquid flow (Lane abstract). The particles of at least a critical diameter or larger will be laterally displaced as they flow through the array, where the shape of the repeating arrangement may be hexagonal (Lane abstract; Pr. 39, 83; Fig. 1-3/12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further provide the combination with Lane’s utilization of a hexagonal shape, in order to provide the predictable and expected result of an array that positions itself in rows that are offset relative to adjacent rows in an ordered fashion to laterally displace particles having a critical diameter or larger (Lane abstract; Pr. 39, 83; Fig. 1-3/12); since Fuchs indicates that various obstacle shapes may be utilized (Fuchs Pr. 150; obstacle shape may affect the flow. Pr. 164; the shape of the obstacles at the boundaries may be adjusted). Furthermore, the configuration of the claimed hexagonal shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 125: The system of claim 124, wherein the first particles are leukocytes (See Fuchs par. [275]; microchip separate red blood cells and platelets from leukocytes and circulating tumor cell (CTC))
Claim 126: The system of claim 125, wherein the reagent is a binding agent that binds to a cell surface marker selected from the group consisting of: CD3; CD4; CD8; CD19; CD20; CD28: CD34: and CD38 (wherein "CD" is an abbreviation for cluster of differentiation) (See Fuchs par. [236]; CD34+).
Claim 129: The system of claim 124, wherein said incubator comprises one or more linear channels (See Lin Fig. 2-3, par. [42]; incubator portion 200 has multiple linear portions, e.g. straight lined portions. The serpentine channel configuration for the incubator may vary with straight channel sections.).
Claim 130: The system of claim 124, wherein the incubator comprises a serpentine channel (See Lin Fig. 2-3, par. [40]; microchannels can have a serpentine shape).
Claim 132: The system of claim 124 wherein the incubator is configured to mix a liquid in the incubator (See Lin Fig. 2-3, par. [35]; incubator portion 200 has sample inlet 220 and magnetic beads inlet 210 which are merged at junction 230).
Claim 133: The system of claim 124, wherein the gap defined by the surfaces of said two adjacent obstacles comprises a shape that is substantially symmetrically oriented relative to a plane parallel to the direction of flow of a sample through the array of obstacles and equidistant from the center of the cross-section of each of the two obstacles in the row (See Fuchs Fig. 1A-D; 2 adjacent obstacles are both the same shape, and the center of each of the obstacles is equally spaced apart from the gap, i.e. the space in-between the obstacles).
Claim 135: A method for processing first particles of at least a predetermined size from a sample, wherein the first particles comprise leukocytes or stem cells (See Fuchs par. [2, 89, 275]; microfluidic device that separates out whole blood. The microchip was designed to separate red blood cells and platelets from the larger leukocytes and CTCs), the method comprising: 
a) providing a sample comprising first particles of at least a predetermined size and second particles of less than the predetermined size (See Fuchs par. [2, 89, 275]; the blood is passed through the microchip. Blood further contains particular sized components. Fig. 42A/B, par. [134]; cells having hydrodynamic size larger than a critical size move along through the array, whereas those having a hydrodynamic size smaller than the critical size follow the average flow direction [i.e. there are different sizes])
b) passing the sample through the system of claim 124, to separate the first particles from the second particles (See Fuchs par. [2, 89, 275]; the blood is passed through the microchip. See combination supra. Fig. 42A/B, par. [134]; cells having hydrodynamic size larger than a critical size move along through the array, whereas those having a hydrodynamic size smaller than the critical size follow the average flow direction [i.e. the particles are flowing to different directions]); 
wherein the first particles that have been separated from the second particles in step b) flow through the first outlet of the microfluidic device and into the flow through incubator (See combination supra).
Claim 136: The method of claim 135 wherein the reagent flows into said incubator though the second inlet (See Lin par. [43]; the exit 240 of the incubator is in contact with outlets 360/370 and is connected via at least channels 390 and 345/355. The incubator is in fluid connection to target outlet 360 and waste outlet 370. See Fuchs par. [241]; labeling reagents are added to allow for amplification of the signals, and may be in the form of enzymes.).
Claim 137: The method of claim 136, wherein the reagent is selected from the group consisting of: a binding agent that binds to a cell surface marker; DNA; an enzyme; a drug; a permeabilization agent and a fixative (See Fuchs par. [241]; labeling reagents are added to allow for amplification of the signals, and may be in the form of enzymes).
Claim 138: The method of claim 124, wherein the separated first particles at the first outlet of the microfluidic device comprise at least 80% of the first particles in the sample (See Fuchs par. [275]; the red blood cells have a retention of 99% and white blood cells a retention of 99%).
Claim 139: The method of claim 124, wherein the incubator comprises a serpentine channel (See Lin Fig. 2-3, par. [40]; microchannels can have a serpentine shape).

Claims 127-128, 134 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al (US2013/0302796; hereinafter “Fuchs”) in view of Lin et al. (US2010/0297733; hereinafter “Lin”), further in view of Lane et al. (US2012/0037544; hereinafter “Lane”), as applied to claim 126 above, and further in view of Toner et al. (US2017/0225166; hereinafter “Toner”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 127-128, 134, the combination of Fuchs, Lin, and Lane discloses the microfluidic device of claim 126 (See combination supra). The combination does not disclose wherein an outlet of said incubator is fluidically connected to an inlet of a second microfluidic device.
However, the combination does disclose a desire to isolate targeted subpopulations of cells such as platelets (See Fuchs par. [275, 281, 370]).
Toner relates to the combination by disclosing a microfluidic system that separates cells using deterministic lateral displacement (DLD) arrays (See Toner abstract, par. [11]), and further discloses a system that uses a two-stage microfluidic system that is designed to achieve platelet-targeted target cell capture (See Toner par. [7]). Toner further indicates that the two-stage microfluidic system includes a first chamber and a second compartment, and a conduit fluidly connecting the two compartments. In particular, the conduit fluidly connects the product outlet of the firs chamber to the inlet of the second chamber (See Toner par. [15, 13, 88-89], Fig. 1-4D).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further provide the combination with Toner’s utilization of a multi-stage microfluidic system in order to further provide a system that can achieve platelet-targeted target cell capture (See Toner par. [7]), since the combination suggests a desire to isolate targeted subpopulations of cells such as platelets (See Fuchs par. [275, 281, 370]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 128: The microfluidic device of claim 126, wherein said incubator comprises a serpentine channel with at least three turns (See Lin Fig. 2-3, par. [40]; microchannels can have a serpentine shape, where there are at least 3 turns on the top and bottom of the flowpath.).
Claim 134: The system of claim 127, wherein the second microfluidic device comprises a deterministic lateral displacement (DLD) array (See Toner par. [15-16]; the compartment contains an array of microposts in the microchannel. Furthermore, there is a plurality of grooves defined in and arranged on an internal surface of the walls, floor, and/or ceiling of the second microchannel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barber (US9034658), Inglis (US7735652) – microfluidic devices with hexagonal posts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Donovan Bui-Huynh/Examiner, Art Unit 1779      

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779